PER CURIAM:
Epitomized Opinion
An action was brought in the common pleas against the Lake Shore Electric Railway Company by administratrix of Robins for wrongful death, and Oscar Paes for personal injuries growing out of a grade crossing accident. While Robbins and Paes were crossing a street car track, which crosses Lake road diagonally, their automobile was struck by a street car. No warning was given by the street car motorman. During the trial the court called the jury’s attention to a statute governing steám railroads as to the blowing of a whistle and the ringing of a bell at highway crossings. Upon discovering the inapplicability of this statute to electric railways, the court later withdrew its charge from the jury’s consideration, and instructed the jury to disregard it. At the close of the general charge, the plaintiff questioned whether a certain point had been fully covered. Thereupon the court re-read its charge on that point. Later the jury returned and asked for further instructions on the same subject, and the court again explained the law on that subject in substantially the same form as before. A verdict was returned for the plaintiff. The Railway Company'prosecuted error claiming that the court erred in submitting the above mentionel statute to .the jury, complained of the repetition of portions of the charge, and also claimed that the verdict was against the evidence. In sustaining the lower court, the Appellate Court held:
1. As the court, upon discovery of the mistake that the statute did not apply, withdrew it from the jury and clearly explained that sluch statute had no application, no prejudicial error occurred.
-, 2. The Railway Company was not prejudiced by the repetition of parts of the charge.
3.Where there is credible evidence supporting a verdict, a reviewing court .will not set it aside' as being clearly unsupported by the evidence.